UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                         §
                                                 §
versus                                           §           CASE NO. 4:18-CR-155(1)
                                                 §
FLOYD DARIL WAGNER                               §

                                MEMORANDUM AND ORDER

         Pending before the court is Defendant Floyd Daril Wagner (“Wagner”) pro se Motion

Requesting Leave to Amend 18 U.S.C. § 3582(c)(1)(A)(i) Emergency Motion for a Reduction or

Modification of Sentence Pertaining to COVID-19 (#56), which the court construes as a request

for reconsideration of the court’s July 15, 2020, Order (#54) denying his initial motion for

compassionate release. Wagner also filed a pro se motion for appointment of counsel (#57). On

July 27, 2020, Wagner filed a notice of appeal as to the court’s previous Memorandum and Order

(#54) with the United States Court of Appeals for the Fifth Circuit. On April 16, 2021, the Fifth

Circuit dismissed his appeal for want of prosecution (#68). United States Pretrial and Probation

Services (“Probation”) submitted an updated report, which recommends the denial of Wagner’s

motion. The Government also filed a supplemental response in opposition (#65). Having

considered the motions, Probation’s recommendation, the Government’s response, the record, and

the applicable law, the court is of the opinion that the motions should be denied.

I.       Appointment of Counsel

         Wagner requests the appointment of counsel to assist him in filing his reconsideration for

compassionate release under 18 U.S.C. § 3582(c). There is no constitutional right to appointed

counsel in post-conviction proceedings. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (“The

right to appointed counsel extends to the first appeal of right, and no further.”); see Garza v.
Idaho, ___ U.S. ___, 139 S. Ct. 738, 749 (2019); McCleskey v. Zant, 499 U.S. 467, 494-95

(1991); Whitaker v. Collier, 862 F.3d 490, 501 (5th Cir. 2017), cert. denied, 138 S. Ct. 1172

(2018); In re Sepulvado, 707 F.3d 550, 554 (5th Cir.), cert. denied, 571 U.S. 952 (2013).

Specifically, the Supreme Court of the United States has stated:

       Our cases establish that the right to appointed counsel extends to the first appeal of
       right, and no further. Thus, we have rejected suggestions that we establish a right
       to counsel on discretionary appeals. We think that since a defendant has no federal
       constitutional right to counsel when pursuing a discretionary appeal on direct
       review of his conviction, a fortiori, he has no such right when attacking a
       conviction that has long since become final upon exhaustion of the appellate
       process.

Finley, 481 U.S. at 555 (internal citations omitted).

       The court may, however, in the interest of justice, appoint counsel to assist a defendant in

the pursuit of post-conviction relief where a defendant has raised nonfrivolous claims with

factually and/or legally complex issues. See United States v. Whitebird, 55 F.3d 1007, 1011 (5th

Cir. 1995) (“After [a defendant’s first appeal], the decision whether to appoint counsel rests in the

discretion of the district court.”); accord United States v. Hereford, 385 F. App’x 366, 368 (5th

Cir. 2010).

       The exercise of discretion in this area is guided . . . by certain basic principles.
       When applying this standard and exercising its discretion in this field, the court
       should determine both whether the petition presents significant legal issues, and if
       the appointment of counsel will benefit the petitioner and the court in addressing
       this claim.

United States v. Molina-Flores, No. 3:16-CR-130-N (19), 2018 WL 10050316, at *2 (N.D. Tex.

Feb. 13, 2018) (quoting Jackson v. Coleman, No. 3:11-cv-1837, 2012 WL 4504485, at *4 (M.D.

Pa. Oct. 2, 2012)); see Scoggins v. MacEachern, No. 04-10814-PBS, 2010 WL 3169416, at *1

(D. Mass. Aug. 10, 2010) (“In order to obtain appointed counsel, ‘an indigent litigant must


                                                 2
demonstrate exceptional circumstances in his or her case to justify the appointment of counsel.’

The rare cases warranting appointment of counsel in the interests of justice typically involve

nonfrivolous claims with factually and/or legally complex issues and a petitioner who is severely

hampered in his ability to investigate the facts.” (quoting Cookish v. Cunningham, 787 F.2d 1,

2 (1st Cir. 1986))).

       Wagner is not entitled to the appointment of counsel to assist him with seeking

compassionate release under 18 U.S.C. § 3582. See Finley, 481 U.S. at 555; Whitebird, 55 F.3d

at 1010-11 (declining to recognize constitutional or statutory right to assistance of counsel in

bringing § 3582(c)(2) motion for sentence reduction); United States v. Vasquez, No. CR

2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020) (“There is no right to counsel

in § 3582 or other post-appellate criminal proceedings.”). Moreover, Wagner provides no basis

for the court to conclude that the appointment of counsel would benefit him or the court in

addressing his motion. A motion “for compassionate release is not particularly complex factually

or legally.” United States v. Drayton, No. 10-200018, 2020 WL 2572402, at *1 (D. Kan. May

21, 2020); see United States v. Wilfred, No. 07-351, 2020 WL 4698993, at *1 (E.D. La. Aug.

13, 2020). In any event, Wagner has failed to raise any potentially viable claims or any factually

or legally complex issues that could arguably justify the appointment of post-conviction counsel.

Wagner is 41 years old, and there is no indication that he is terminally ill, disabled, or otherwise

a candidate for compassionate release. Thus, the court finds that the discretionary appointment

of counsel is not warranted. See 18 U.S.C. § 3006A(a)(2) (allowing appointment of counsel under

certain circumstances when “the court determines that the interests of justice so require”).




                                                 3
II.     Compassionate Release

        In Wagner’s renewed motion for compassionate release, Wagner reasserts his previously

disclosed medical conditions—asthma, hypertension, pre-diabetes, metabolic syndrome, high

cholesterol, high blood pressure, and obesity—which the court addressed in its prior Memorandum

and Order.         Wagner now raises a new medical condition, Cerebral Autosomal Dominant

Arteriopathy with Sub-Cortical Infarcts and Leukoencephalopathy (“CADASIL”), which he claims

affects his neurological functioning and caused him to suffer a stroke, leaving him with numbness

in his left leg.

        When a defendant moves for compassionate release he must establish three criteria. United

States v. Shkambi, 993 F.3d 388, 392 (5th Cir. 2021). First, he must meet one of two conditions

listed in § 3582(c)(1)(A)—either the defendant has extraordinary and compelling reasons that

warrant a reduction under 18 U.S.C. § 3582(c)(1)(A)(i) or the defendant is at least 70 years of

age, has served at least 30 years in prison, and meets the additional requirements of 18 U.S.C.

§ 3582(c)(1)(A)(ii). Id. at 391. Second, the defendant “must show that compassionate release is

consistent with the applicable policy statements from the [United States Sentencing Commission

(“Commission”)].” Id. at 392. Third, the defendant “must convince the district judge to exercise

discretion to grant the motion after considering the § 3553(a) factors.”1 Id; accord United States



        1
          Section 3553(a) directs courts to consider: the nature and circumstances of the offense and the
defendant’s history and characteristics; the need to reflect the seriousness of the offense, to promote
respect for the law, and to provide just punishment for the offense; the need to deter criminal conduct; the
need to protect the public; the need to provide the defendant with needed educational or vocational training,
medical care, or other correctional treatment in the most effective manner; the kinds of sentences and
sentencing ranges established for defendants with similar characteristics under applicable United States
Sentencing Guideline (“U.S.S.G.”) provisions and policy statements; any pertinent policy statement of the
Commission in effect on the date of sentencing; the need to avoid unwarranted disparities among similar
defendants; and the need to provide restitution to the victim. 18 U.S.C. § 3553(a).

                                                     4
v. Keys, ___ F. App’x ___, No. 20-61192, 2021 WL 1732282, at *1 (5th Cir. Apr. 30, 2021);

United States v. Cooper, ___ F.3d___, No. 20-20485, 2021 WL 1661493, at *3 (5th Cir. Apr.

28, 2021).

        Section 3582 (c)(1)(A)(i) does not define the “extraordinary and compelling reasons” that

may merit compassionate release. Rather, Congress elected to delegate its authority to the

Commission. See 28 U.S.C. § 994(t) (directing the Commission to “describe what should be

considered extraordinary and compelling reasons for sentence reduction, including the criteria to

be applied and a list of specific examples”); Cooper, 2021 WL 1661493, at *3; Shkambi, 993 F.3d

at 392. Prior to the passage of the First Step Act, the Commission issued a policy statement set

forth in U.S.S.G. § 1B1.13, which, along with its commentary, describes what reasons qualify

as extraordinary and compelling.2 However, § 1B1.13 references only motions filed by “the

Director of the [BOP]”—not an individual defendant.3 Consequently, the Fifth Circuit has held

that when a defendant files a motion for compassionate release on his own behalf, the

Commission’s policy statement in § 1B1.13 is not applicable because that policy statement governs

only motions filed by the Director of the BOP. Cooper, 2021 WL 1661493, at *3; Shkambi, 993

F.3d at 392. Nevertheless, while recognizing that they are not binding, the court finds that the



        2
          In Application Note 1 to § 1B1.13 of the U.S.S.G., the Commission defined “extraordinary and
compelling reasons” to include the following four categories of circumstances: (i) certain medical
conditions of the defendant; (ii) the defendant is 65 years or older and meets other requirements; (iii) the
defendant’s family has specified needs for a caregiver; and (iv) other reasons in the defendant’s case that
establish an extraordinary and compelling reason. U.S.S.G. § 1B1.13 cmt. n.1.
        3
         U.S.S.G. § 1B1.13 was last amended on November 1, 2018. The Commission has, to date, been
unable to amend § 1B1.13 to incorporate the changes wrought by the First Step Act due to the lack of a
quorum. The Commission consists of seven voting members and, per statute, requires four members for
a quorum to amend the guidelines. 28 U.S.C. §§ 991(a), 994(a). At present, the Commission has only
one voting member.

                                                     5
Commission’s policy statement contained in § 1B1.13 and the commentary thereto inform its

analysis as to what reasons may be deemed sufficiently extraordinary and compelling to warrant

compassionate release. See United States v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021)

(“Although not dispositive, the commentary to § 1B1.13 informs [the court’s] analysis as to what

reasons may be sufficiently ‘extraordinary and compelling’ to merit compassionate release.”);

United States v. Rivas, 833 F. App’x 556, 558 (5th Cir. 2020) (upholding denial of compassionate

release and recognizing that the court was guided in its analysis by the commentary to U.S.S.G.

§ 1B1.13).

       In his initial motion for compassionate release, Wagner, age 41, asserted that extraordinary

and compelling reasons for his release existed due to his medical condition. In its Memorandum

and Order, dated July 15, 2020 (#54), the court considered Wagner’s medical

conditions—specifically, his asthma, hypertension, pre-diabetes, metabolic syndrome, high

cholesterol, and obesity and determined that his medical status did not constitute an extraordinary

and compelling circumstance warranting his early release from prison. The United States Court

of Appeals for the Fifth Circuit subsequently held in Shkambi that when a defendant files a motion

for compassionate release on his own behalf, the Sentencing Commission’s policy statement in

§ 1B1.13 is not applicable because that policy statement governs only motions filed by the Director

of the BOP. Id. at *4. Nevertheless, while recognizing that they are not binding, the court finds

that the Commission’s policy statement contained in § 1B1.13 and the commentary thereto inform

its analysis as to what reasons may be deemed sufficiently extraordinary and compelling to warrant

compassionate release. See United States v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021)

(“Although not dispositive, the commentary to § 1B1.13 informs [the court’s] analysis as to what


                                                6
reasons may be sufficiently ‘extraordinary and compelling’ to merit compassionate release.”);

United States v. Rivas, 833 F. App’x 556, 558 (5th Cir. 2020) (upholding denial of compassionate

release and recognizing that the court was guided in its analysis by the commentary to U.S.S.G.

§ 1B1.13). Upon reconsideration, the court again finds that Wagner’s medical conditions do not

suffice, as they are not terminal, do not substantially diminish his ability to provide self-care in

the institutional setting, or otherwise present extraordinary and compelling reasons justifying

compassionate release. See Thompson, 984 F.3d at 433.

       According to his BOP medical records, Wagner was recently diagnosed with CADASIL.

On April 13, 2021, John David Orr, D.O. (“Dr. Orr”), noted in a report of consultation for

neurology that:

       Dr. Eilert very carefully reported and the patient confirmed today that what
       happened on 3/21/2021 when he went to the hospital was that he passed out. He
       passed out and hit his head. My diagnosis today is that because he had sudden
       difficulty with breathing, could not get his meter dose inhaler, is on high doses of
       Propranolol for migraine prophylaxis, he had a sudden syncopal spell and then fell
       and had a concussion with a seizure as a result of post concussive effect. . . . On
       MRI scanning from the ER, there was no evidence of acute ischemic stroke. . . .
       Patient needs to be worked up for multiple sclerosis. . . . The results of all these
       studies are that there is evidence of subcortical leukoencephalopathy but not
       evidence of a seizure focus. EEG was completely normal . . . [T]he patient did not
       have a sustained generalized tonoclonic convulsion. . . . I do not think that this
       patient had a primary seizure. I think the patient had a syncopal event related to
       problems with his meter-dose inhaler, asthma and triggered a vasodepressor
       syncopal event that was followed immediately by a concussion and a post
       concussive seizure. There is no evidence on EEG that this patient has ongoing
       seizure activity. There is no evidence on imaging studies that he has a seizure
       focus. The patient has had no prior history of seizure activity. CADASIL itself
       is not associated with seizure or epilepsy. . . . This patient does have a diagnosis
       now of CADASIL. . . . There is no specific treatment or cure for this small vessel
       cerebral vaculopathy.

Dr. Orr further concludes that Wagner’s prior history and report of lower extremity numbness and

sciatica are likely related to lumbar spondylosis. Thus, it appears from Dr. Orr’s consultation

                                                 7
report that Wagner’s “strokes” and numbness are not related to CADASIL.4 Moreover, in a prior

consultation report, dated March 9, 2021, Dr. Orr reported that:

       Theoretically, a patient who had a familial genetic syndrome like CADASIL could
       be at increased risk for thrombophilia [blood clotting] as a result of a COVID-19
       infection. Now the patient reports the symptoms have all gone away of COVID-19
       and he has been vaccinated. Therefore, he is not at risk at this time for the same
       thrombophilia related to active viral infection.

According to Wagner’s medical documentation, he is receiving physical therapy to address the

numbness in his legs.

       To the extent that Wagner continues to seek compassionate release on the basis of his

obesity, the Government acknowledges that it can be a risk factor for COVID-19. According to

the CDC, however, 42.5% of the adult population in the United States is obese and 73.6% is

overweight. Due to its prevalence, obesity cannot be deemed “extraordinary” in order to merit

compassionate release. See United States v. Harmon, 834 F. App’x 101, 101 (5th Cir. 2021)

(affirming denial of compassionate release to a 52-year-old woman who was obese with a body

mass index of 36); United States v. Grant, No. 16-00172-01, 2021 WL 149308, at *4 (W.D. La.

January 15, 2021) (noting that “while obesity is an underlying medical condition that poses

increased risk of severe illness from COVID-19, courts have found that obesity—alone or even

paired with other medical conditions—does not provide adequate grounds for compassionate

release”); United States v. Sentimore, No. 04-382, 2020 WL 7630778, at *2 (E.D. La. Dec. 22,

2020) (finding that defendant’s morbid obesity did not rise to the level of an extraordinary and

compelling circumstance that would justify his early release); United States v. Cotto, No. CV



       4
        According to a medical record dated March 27, 2021, an MRI and EEG were performed on
Wagner to rule out that he suffered a stroke, and the tests came back negative for stroke.

                                               8
16-36, 2020 WL 5761192, at *2 (E.D. La. Sept. 28, 2020) (recognizing the seriousness of obesity

and diabetes but denying compassionate release because inmate had not shown that he was unable

to take care of himself within the confines of the facility or that the BOP could not manage his

medical conditions appropriately in view of medical records showing that he was being

administered the necessary care); United States v. Gordon, No. 15-20609, 2020 WL 3971013,

at *3 (E.D. Mich. July 14, 2020) (denying compassionate release to an obese defendant, reasoning

that because “42.4% of American adults are obese and [an] additional 32% are overweight,”

obesity “is not a condition so [extraordinary] that injustice would result if the relief is not

granted”).

       Furthermore, Probation advises that Wagner tested positive for COVID-19 on April 30,

2020, was placed in isolation, and has now recovered from the virus. Courts have repeatedly

denied motions for compassionate release filed by inmates who, like Wagner, have already

contracted and recovered from the virus. See, e.g., United States v. Gipson, 829 F. App’x 780,

781 (9th Cir. 2020) (affirming denial of compassionate release for a defendant with preexisting

conditions who had already contracted COVID); United States v. Marley, No. 16-CR-374 (VEC),

2020 WL 7768406, at *2 (S.D.N.Y. Dec. 30, 2020) (quoting United States v. Delorbe-Luna, No.

18-CR-384, 2020 WL 7231060, at *2 (S.D.N.Y. Dec. 7, 2020) (“[A] defendant’s successful

recovery from COVID-19 weighs against granting that defendant compassionate release.”));

United States v. Stockman, No. H-17-116-2, 2020 WL 5269756, at *3 (S.D. Tex. Aug. 26, 2020)

(noting that when an inmate is infected and recovers from COVID-19, the courts have found the

risks of infection or severe symptoms or effects because of underlying conditions change and

diminish); United States v. Baker, No. CR 16-179, 2020 WL 4584195, at *4 (E.D. La. Aug. 10,


                                               9
2020) (“Courts have denied COVID-19-based motions for compassionate release filed by inmates

who have already contracted the virus.”); United States v. Shrout, No. 15-CR-438, 2020 WL

3483703, at *4 (D. Or. June 26, 2020) (“[Defendant] has already contracted COVID-19 and,

crucially, the BOP has properly managed the disease.”).

       Probation also reports that Wagner has been inoculated with the Pfizer COVID-19 vaccine;

he received the first dose on February 24, 2021, and the second dose on March 15, 2021. To

date, the BOP has administered approximately 179,796 doses of the vaccine. In the Fifth Circuit

and elsewhere, courts have denied early release to inmates with a variety of medical conditions

who, like Wagner, have been vaccinated for COVID-19. See United States v. Parham, No.

1:19-CR-133-LG-RHW-1, 2021 WL 1911899, at *2 (S.D. Miss. May 12, 2021) (finding that

“generalized concerns of contracting COVID-19[] are not an ‘extraordinary and compelling

reason’” where the defendant had received the COVID-19 vaccine); United States v. Schad, No.

CR 2:17-225-3, 2021 WL 1845548, at *4 (S.D. Tex. May 5, 2021) (denying compassionate

release where the defendant had been fully vaccinated against COVID-19); United States v.

Wakefield, No. 1:19-CR-00095-MR-WCM, 2021 WL 640690, at *3 (W.D.N.C. Feb. 18, 2021)

(“Because [the defendant] has already contracted the virus and recovered without complication,

and because he is in the process of being vaccinated, the [d]efendant cannot meet his burden of

establishing that his COVID-19 risk is an extraordinary and compelling reason for his release.”);

United States v. Grummer, No. 08-CR-4402-DMS, 2021 WL 568782, at *2 (S.D. Cal. Feb. 16,

2021) (denying compassionate release and noting that “[a]lthough Defendant suffers from several

chronic medical conditions, his vaccination significantly mitigates the risk that he will contract

COVID-19”); United States v. Beltran, No. 6:16-CR-00004, 2021 WL 398491, at *3 (S.D. Tex.


                                               10
Feb. 1, 2021) (denying compassionate release to a high-risk inmate with myriad underlying

medical conditions who received the vaccine, finding that “vaccination significantly reduces [the]

risk of contracting COVID-19 or experiencing complications related to a COVID-19 infection.”);

accord United States v. Nunez-Arias, No. CR H-16-436, 2021 WL 1537323, at *3 (S.D. Tex.

Apr. 19, 2021). According to www.bop.gov, as of May 24, 2021, Federal Medical Center Fort

Worth, where Wagner is housed, has fully inoculated 944 inmates and 218 staff members.

Moreover, there is 1 inmate (out of a total inmate population of 1,308) and 0 staff members at the

facility who have confirmed positive cases of COVID-19, 699 inmates and 48 staff members who

have recovered, and 14 inmates who succumbed to the disease. Therefore, Wagner has failed to

establish the existence of sufficient reasons based on his medical condition or the COVID-19

pandemic that would constitute extraordinary and compelling reasons to reduce his sentence.

       The court also notes that Wagner has served approximately 16% of his 195-month sentence

of imprisonment for his convictions for possession with intent to distribute oxycodone and other

controlled substances and possession of firearms in furtherance of a drug-trafficking crime.

Serving such a small portion of his sentence would not provide just punishment for the offense or

afford adequate deterrence to criminal conduct under the factors set forth in 18 U.S.C. § 3553(a).

See United States v. Chambliss, 748 F.3d 691, 693-94 (5th Cir. 2020); Thompson, 984 F.3d at

434-35.   It is well settled that “compassionate release is discretionary, not mandatory.”

Chambliss, 948 F.3d at 693. Where, as here, a prisoner has engaged in “severe” criminal conduct

and has a criminal history, the district court has discretion to deny compassionate release after

weighing the evidence. Id. at 693-94; accord Keys, 2021 WL 1732282, at *1 (finding that

Defendant’s argument that the court gave too much weight to his criminal history, “amount[ed]


                                               11
to a mere disagreement with the court’s balancing of the § 3553(a) factors, which is not a

sufficient ground for reversal.”). Releasing Wagner at this time would minimize the impact of

his crime and the seriousness of his offense, in which he distributed large quantities of

oxymorphone, oxycodone, and methamphetamine, and possessed 13 firearms in furtherance of his

drug-trafficking activities. In exercising its discretion, the court finds that Wagner has failed to

establish that a medical condition, COVID-19, or other reasons exist that would constitute

extraordinary and compelling reasons to release him from prison.

       In sum, the court finds, as before, that Wagner does not raise any substantial factual or

legal issues warranting relief, establish that he would not pose a danger to society if released from

prison, or otherwise demonstrate that compassionate release is warranted. Accordingly, Wagner’s

Motion to Amend (#56) and Motion for Appointment of Counsel (#57) are DENIED.

         SIGNED at Beaumont, Texas, this 24th day of May, 2021.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE




                                                 12
